Case 3:17-cv-01375-DMS-MDD Document 661 Filed 03/08/19 PageID.37654 Page 1 of 10




 1 David A. Nelson (pro hac vice)               Karen P. Hewitt (SBN 145309)
   (Ill. Bar No. 6209623)                       kphewitt@jonesday.com
 2 davenelson@quinnemanuel.com                  Randall E. Kay (SBN 149369)
   QUINN EMANUEL URQUHART                       rekay@jonesday.com
 3 & SULLIVAN, LLP                              JONES DAY
   500 West Madison St., Suite 2450             4655 Executive Drive, Suite 1500
 4 Chicago, Illinois 60661                      San Diego, California 92121
   Telephone: (312) 705-7400                    Telephone: (858) 314-1200
 5 Facsimile: (312) 705-7401                    Facsimile: (844) 345-3178
 6                                              [Additional counsel identified on
     Scott L. Watson (SBN 219147)               signature page]
 7   scottwatson@quinnemanuel.com
     QUINN EMANUEL URQUHART                     Attorneys for Plaintiff and
 8   & SULLIVAN, LLP                            Counterclaim Defendants
     865 South Figueroa Street, 10th Floor      QUALCOMM INCORPORATED
 9   Los Angeles, CA 90017                      AND
     Telephone: (213) 443-3000                  QUALCOMM TECHNOLOGIES,
10   Facsimile: (213) 443-3100                  INC.
11
12                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
13
     QUALCOMM INCORPORATED,                  Case No. 3:17-cv-1375-DMS-MDD
14
                       Plaintiff,            QUALCOMM INCORPORATED’S
15                                           BENCH MEMORANDUM OPPOSING
           v.                                APPLE INC.’S REQUEST FOR AN
16                                           INSTRUCTION REGARDING MR.
                                             SIVA’S TESTIMONY
17 APPLE INC.,
                                             Trial Date: March 4, 2019
18                     Defendant.
19                                           Judge: Hon. Dana M. Sabraw
20 AND RELATED COUNTERCLAIMS
21
22
23
24
25
26
27
28
Case 3:17-cv-01375-DMS-MDD Document 661 Filed 03/08/19 PageID.37655 Page 2 of 10




    1 I.        PRELIMINARY STATEMENT
    2           On March 7, 2019, Apple’s counsel Juanita Brooks tarred Qualcomm and
    3 Quinn Emanuel in open court with a highly inflammatory and utterly baseless
    4 accusation of “witness tampering” after its witness Mr. Siva informed Apple he
    5 would not voluntarily appear at trial. As the Court correctly noted, Apple had “no
    6 evidence of any kind to support that very serious allegation.” Tr. 802:8-9. And
    7 Apple’s accusation has now been shown to have been knowingly false: Mr. Siva’s
    8 new attorney Matthew Warren has categorically denied Apple’s accusation that he
    9 had any contact with Qualcomm in relation to Mr. Siva, stating in an email to all
   10 counsel that he had “not communicated regarding this matter in any way, directly or
   11 indirectly, with counsel for Qualcomm or any other representative of Qualcomm,”
   12 and that he had told Apple’s counsel exactly that before the start of court on March
   13 7. Ex. A at 1.
   14           The prejudice to Qualcomm from Apple’s false accusation was instantaneous
   15 and incalculable. Within minutes of Apple’s statements in open court, multiple
   16 publications had reported that “Brooks … accused Qualcomm’s defense of witness
   17 tampering,”1 and numerous publications republished the slander throughout the
   18 day.2 After the jury was excused for the day, Ms. Brooks then had the audacity to
   19 repeat the accusations in open court, again with press present and again without a
   20
   21       1
             Apple Dealt A Blow, Loses Star Witness In Qualcomm Trial, Richard Nieva,
   22 CNET, Mar. 7, 2019, https://www.cnet.com/news/apple-dealt-a-blow-loses-star-
      witness-in-qualcomm-trial/.
   23     2
             See, e.g., Apple Accuses Qualcomm Of Tampering With Star Witness In
   24 Patent Trial, Malcolm Owen, AppleInsider, Mar. 7, 2019,
      https://appleinsider.com/articles/19/03/07/apples-star-witness-in-qualcomm-patent-
   25
      trial-refuses-to-testify-without-subpoena; Apple Loses Key Witness In Latest
   26 Qualcomm Battle, Accuses The Chipmaker Of Witness Tampering, Michael Potuck,
      9to5Mac, Mar. 7, 2019, https://9to5mac.com/2019/03/07/apple-qualcomm-witness-
   27
      tampering/.
   28
                                                 -1-
           QUALCOMM INCORPORATED’S OPPOSITION TO APPLE INC.’S REQUESTED CURATIVE INSTRUCTION
                                                                    Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 661 Filed 03/08/19 PageID.37656 Page 3 of 10




    1 shred of evidence, and to ask the Court for an instruction that would inform the jury
    2 that it was through no fault of Apple that Mr. Siva now would not appear voluntarily
    3 at trial as she had promised in opening.3
    4          This Court should deny Apple’s request for this or any other “curative”
    5 instruction on this matter. Curative instructions should be given only where an
    6 opposing party has engaged in misconduct warranting a “cure.” See Abbe v. City of
    7 San Diego, No. 05cv1629 DMS (RBB), 2009 WL 10672948, at *1 (S. D. Cal. May
    8 21, 2009). Here, Qualcomm and its counsel have engaged in no such misconduct.
    9 To the contrary, Qualcomm and its counsel are entirely innocent, and the only
   10 misconduct that warrants a “cure” here is Apple’s. Qualcomm reserves all rights to
   11 move for sanctions against Apple and its counsel at the appropriate time—including
   12 but not limited to (1) monetary sanctions, (2) exclusion of the “inventorship” issue
   13 from evidence and from the jury’s consideration, (3) Ms. Brooks’ termination as
   14 counsel in this case, (4) a directed verdict for Qualcomm on infringement and
   15 invalidity, and/or (5) attorneys’ fees. At a minimum, Qualcomm respectfully
   16 requests that the Court order Ms. Brooks and a corporate representative from Apple
   17 to state publicly in open court that their accusations of “witness tampering” against
   18 Qualcomm and Quinn Emanuel were false and that they unreservedly retract them
   19 and apologize for having made them.
   20          In light of Apple’s misconduct, it goes without saying that the Court should
   21 deny Apple’s requested instruction. Apple’s baseless allegations have already
   22
           3
               The full text of Apple’s requested instruction as follows: “Ms. Brooks told you
   23
        in opening that Mr. Arjuna Siva would come to court and testify live at this trial. At
   24   that point in time it was true. Due to personal events that have taken place, events
        completely outside of the control of Apple, Mr. Siva will no longer be coming live
   25
        to trial. Therefore Apple will have to present the testimony of Mr. Siva through his
   26   deposition and through the testimony of Apple’s expert, Dr. Lin, with whom Mr.
        Siva spoke. You are to give this testimony the same weight you would give it if Mr.
   27
        Siva had testified live.” R. 798:15-24.
   28
                                                  -2-
         QUALCOMM INCORPORATED’S OPPOSITION TO APPLE INC.’S REQUESTED CURATIVE INSTRUCTION
                                                                  Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 661 Filed 03/08/19 PageID.37657 Page 4 of 10




    1 prejudiced Qualcomm; there are no grounds to compound that prejudice through an
    2 instruction that would adopt and endorse Apple’s position. Nor is there any possible
    3 legal basis for Apple’s requested instruction, as explained below.
    4 II.       BACKGROUND
    5           Any issue Apple now faces regarding Mr. Siva’s changed plans about his
    6 testimony is entirely the product of Apple’s own strategic litigation choices. Apple
    7 deliberately chose not to subpoena Mr. Siva even though he was no longer
    8 employed by Apple and no longer within Apple’s control as a witness. Apple then
    9 deliberately exploited that choice in its opening statement, seeking to bolster his
   10 credibility by asserting he would appear voluntarily based on personal umbrage, not
   11 compulsion by Apple:
   12           This is Arjuna Siva. As you can see here, I said he’s a former Apple
                engineer, and he is. He’s not with Apple anymore. He’s with Google,
   13           one of our competitors. And Mr. Siva is so upset about what
                happened here, he’s willing to take time off from his work at
   14           Google, and he’s going to come here to court and he’s going to take
                an oath and he’s going to look you in the eye and tell you whose idea
   15           this really was, and the answer is it was his.
   16 Tr. 64:21-65:3 (remarks of Apple counsel Ms. Brooks) (emphasis added).
   17           On March 7, 2019, Apple informed the Court, during a public session and
   18 without any prior communication with Qualcomm, that Mr. Siva had retained new
   19 counsel Matthew Warren and had elected not to testify. Failing to acknowledge that
   20 Apple could have but failed to subpoena Mr. Siva, Ms. Brooks asserted that Mr.
   21 Siva had been “tampered with” and bluntly accused Qualcomm of “witness
   22 tampering,” adducing no evidence but asserting that this was a fair inference from
   23 the fact that Mr. Warren had previously been a partner at Quinn Emanuel.4
   24           Ms. Brooks pointedly omitted to note that there was an entirely different and
   25 innocent explanation for Mr. Warren’s entry into the case to represent Mr. Siva. As
   26
            4
              As of the filing of this brief, Qualcomm does not have access to the transcript
   27
        of the proceedings on the morning of March 7, 2019.
   28
                                                   -3-
         QUALCOMM INCORPORATED’S OPPOSITION TO APPLE INC.’S REQUESTED CURATIVE INSTRUCTION
                                                                  Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 661 Filed 03/08/19 PageID.37658 Page 5 of 10




    1 Apple has long been aware, Mr. Warren has repeatedly represented Google
    2 employees in connection with this litigation. To take just one example, in an April
    3 4, 2018 First Supplemental Initial Disclosure in case no. 3:17-cv-2403, Apple itself
    4 identified Mr. Warren as counsel of record for five different named inventors of
    5 patents-in-suit, each of whom worked at Google. Ex. B at 5-7. Mr. Warren has also
    6 represented at least one witness that Apple deposed and subpoenaed during
    7 litigation between the parties to this case. Ex. C.
    8         In the afternoon, Ms. Brooks reiterated her accusations, suggesting that it is
    9 “just an operative fact” that Mr. Siva had been tampered with 5 and continuing to
   10 imply responsibility on the part of Qualcomm and its counsel despite the Court’s
   11 admonitions that “there is no evidence that Qualcomm or Quinn Emanuel was
   12 involved,” Tr. 793:11-12, and that “it is a very serious [accusation], and there is not
   13 any evidence of it,” Tr. 801:23-24. Ms. Brooks adduced no evidence but asserted
   14 that she could rely on “circumstantial evidence” based on “who had the motivation
   15 to … get [Mr. Siva] to change his testimony.” Tr. 793:17-18, 22-23. She then
   16 requested a curative instruction. See supra n. 3.
   17         Apple’s accusations have now been proven false. According to an email Mr.
   18 Warren sent to Apple’s counsel (copying Qualcomm’s counsel) at 8:38 PM on
   19 March 7, 2019, Mr. Warren “told Mr. O’Neil of WilmerHale when [they] spoke this
   20 morning just after 8:00 a.m. PST, I have not spoken regarding this matter to any
   21 counsel for Qualcomm, or any other representative of Qualcomm.” Ex. A at 1.
   22 III.    ARGUMENT
   23
          5
   24       Tr. 802:19; see also Tr. 792:7-8 (“What has happened is somebody got to
      him. There is no doubt about it.”); Tr. 792:13-14 (“We know why they got him.”);
   25
      Tr. 794:12 (“Somebody got to him.”); Tr. 797:17 (“someone tampered with him”);
   26 Tr. 799:2-3 (“There is no doubt we have a case of witness tampering here.”); Tr.
      799:7 (“Someone has tampered with him.”); Tr. 802:18-19 (“I do know he has been
   27
      tampered with.”).
   28
                                                -4-
         QUALCOMM INCORPORATED’S OPPOSITION TO APPLE INC.’S REQUESTED CURATIVE INSTRUCTION
                                                                  Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 661 Filed 03/08/19 PageID.37659 Page 6 of 10




    1          A.    There Is No Basis For A Curative Instruction
    2          The Court should deny Apple’s request for a curative instruction. The
    3 standard role for curative instructions in our jury system is to correct an improper
    4 action by a party that might distort the evidence presented to the jury—attempted
    5 introduction of inadmissible evidence, improper arguments at closing, defiance of an
    6 order on a motion in limine and so forth. But here, Qualcomm did absolutely
    7 nothing improper warranting a “cure.” To the contrary, as the Court noted, if “there
    8 is no witness tampering by Qualcomm or Quinn Emanuel, then it is not the
    9 plaintiff’s fault,” and no admonition to the jury would be appropriate. Tr. 795:22-
   10 796:3.
   11          Moreover, Apple can show no prejudice warranting such an instruction.
   12 Apple has now purported to subpoena Mr. Siva, and has provided no basis to
   13 suppose that Mr. Siva will commit perjury if Apple elects to put him on the stand.
   14 Apple’s complaint, then, is not an inability to fulfill its promise to the jury that Mr.
   15 Siva would testify truthfully, but instead an inability to elicit that he is doing so
   16 voluntarily. And any prejudice to Apple from that problem is entirely of Apple’s
   17 own making. Apple deliberately chose not to subpoena Mr. Siva and deliberately
   18 chose to tell the jury that Mr. Siva’s was eager to testify voluntarily, not because
   19 Apple made him do so.
   20          Having sought to exploit its lack of control over Mr. Siva, and been surprised
   21 by Mr. Siva’s apparent change of heart, Apple cannot now enlist the Court to save it
   22 from its own miscalculation. “Although this explanation amply justifies the tactical
   23 decision, it does not insulate [Apple] from the consequences of that choice.”
   24 Nguyen v. Sw. Leasing & Rental Inc., 282 F.3d 1061, 1068 (9th Cir. 2002); see
   25 Valley Forge Ins. Co. v. Zurich Am. Ins. Co., No. C 09-2007 SBA, 2011 WL
   26 2748334, at *3 (N.D. Cal. July 14, 2011) (court will not grant a motion “meant to
   27 relieve any litigant of the consequences of a strategic or tactical decision that later
   28 proves improvident”). “The proposed instruction [is] little more than a belated
                                             -5-
         QUALCOMM INCORPORATED’S OPPOSITION TO APPLE INC.’S REQUESTED CURATIVE INSTRUCTION
                                                                  Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 661 Filed 03/08/19 PageID.37660 Page 7 of 10




    1 attempt by Defendants to rectify the error of their own strategic decision.” Cotton
    2 ex rel. McClure v. City of Eureka, Cal., 860 F. Supp. 2d 999, 1020 (N.D. Cal. 2012)
    3 (endorsing denial of a request for a curative instruction).
    4         B.    Any Curative Instruction Would Prejudice Qualcomm
    5         Qualcomm has already been severely prejudiced by Apple’s inappropriate and
    6 unfounded accusations of witness tampering. See supra nn. 1&2. By advancing
    7 baseless claims in open court and in the presence of the media, Apple has created a
    8 significant risk that the empaneled jury will learn of those allegations and
    9 improperly credit them in this trial. Moreover, Apple has irreparably tainted the
   10 pool of potential future jurors in the Southern District of California who will shortly
   11 be called upon to resolve further disputes between the parties. See generally, e.g.,
   12 Apple Inc. v. Qualcomm Inc., No. 3:17-cv-108 (S.D. Cal.).
   13         Unsatisfied with having tarred Qualcomm in court and in the press, Apple
   14 now asks the Court to compound the prejudice to Qualcomm by weighing in in
   15 favor of Apple’s witnesses before the jury. Any such instruction would be improper
   16 and prejudicial. Moreover, the proposed instruction would improperly enlist the
   17 Court in bolstering the testimony of Mr. Siva. The Court has not vouched for any
   18 witness or evidence during this trial and should not change that practice to bolster
   19 the credibility of testimony that Apple may elect to present, or to rehabilitate Ms.
   20 Brooks’ own credibility with the jury. The Court should decline Apple’s invitation
   21 to intrude upon the jury’s role by commenting on Mr. Siva’s testimony.
   22 IV.     CONCLUSION
   23         Apple’s proposed instruction would not “cure” any unfair prejudice in this
   24 case, but instead would punish Qualcomm while rewarding Apple’s unethical
   25 litigation tactics. For the reasons set forth above, Qualcomm respectfully requests
   26 that the Court decline to instruct the jury on how to consider Mr. Siva’s testimony.
   27
   28
                                                 -6-
         QUALCOMM INCORPORATED’S OPPOSITION TO APPLE INC.’S REQUESTED CURATIVE INSTRUCTION
                                                                  Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 661 Filed 03/08/19 PageID.37661 Page 8 of 10




    1 DATED: March 8, 2019                      Respectfully Submitted,
    2
    3                                        By /s/ David A. Nelson
    4
                                                QUINN EMANUEL URQUHART &
    5                                           SULLIVAN, LLP
                                                David A. Nelson (pro hac vice)
    6                                           (Ill. Bar No. 6209623)
                                                davenelson@quinnemanuel.com
    7                                           Nathan A. Hamstra (pro hac vice)
                                                (Ill. Bar No. 6286325)
    8                                           nathanhamstra@quinnemanuel.com
                                                500 West Madison St., Suite 2450
    9                                           Chicago, Illinois 60661
                                                Telephone: (312) 705-7400
   10                                           Facsimile: (312) 705-7401
   11                                           Scott L. Watson (SBN 219147)
                                                scottwatson@quinnemanuel.com
   12                                           Valerie A. Lozano (SBN 260020)
                                                valerielozano@quinnemanuel.com
   13                                           Patrick T. Schmidt (SBN 274777)
                                                patrickschmidt@quinnemanuel.com
   14                                           865 South Figueroa Street, 10th Floor
                                                Los Angeles, CA 90017
   15                                           Telephone: (213) 443-3000
                                                Facsimile: (213) 443-3100
   16
                                                Richard W. Erwine (pro hac vice)
   17                                           (N.Y. Bar No. 2753929)
                                                richarderwine@quinnemanuel.com
   18                                           Alexander Rudis (pro hac vice)
                                                (N.Y. Bar No. 4232591)
   19                                           alexanderrudis@quinnemanuel.com
                                                51 Madison Avenue, 22nd Floor
   20                                           New York, NY 10010
                                                Telephone: (212) 849-7000
   21                                           Facsimile: (212) 849-7100
   22                                           Sean S. Pak (SBN 219032)
   23                                           seanpak@quinnemanuel.com
                                                Michelle A. Clark (SBN 243777)
   24                                           michelleclark@quinnemanuel.com
                                                50 California Street, 22nd Floor
   25                                           San Francisco, CA 94111
                                                Telephone: (415) 875-6600
   26                                           Facsimile: (415) 875-6700

   27
   28
                                                 -7-
         QUALCOMM INCORPORATED’S OPPOSITION TO APPLE INC.’S REQUESTED CURATIVE INSTRUCTION
                                                                  Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 661 Filed 03/08/19 PageID.37662 Page 9 of 10




    1                                           JONES DAY
                                                Karen P. Hewitt (SBN 145309)
    2                                           kphewitt@jonesday.com
                                                Randall E. Kay (SBN 149369)
    3                                           rekay@jonesday.com
                                                John D. Kinton (SBN 203250)
    4                                           jkinton@jonesday.com
                                                Kelly V. O’Donnell (SBN 257266)
    5                                           kodonnell@jonesday.com
                                                4655 Executive Drive, Suite 1500
    6                                           San Diego, California 92121
                                                Telephone: (858) 314-1200
    7                                           Facsimile: (858) 345-3178
    8                                           Attorneys for Plaintiff and
                                                Counterclaim Defendants
    9                                           QUALCOMM INCORPORATED and
                                                QUALCOMM TECHNOLOGIES, INC.
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -8-
         QUALCOMM INCORPORATED’S OPPOSITION TO APPLE INC.’S REQUESTED CURATIVE INSTRUCTION
                                                                  Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 661 Filed 03/08/19 PageID.37663 Page 10 of 10




     1                           CERTIFICATE OF SERVICE
     2        The undersigned hereby certifies that a true and correct copy of the above and
     3 foregoing document has been served on March 8, 2019 to all counsel of record who
     4 are deemed to have consented to electronic service via the Court’s CM/ECF system
     5 per Civil Local Rule 5.4. Any other counsel of record will be served by electronic
     6 mail, facsimile and/or overnight delivery.
     7        Executed on March 8, 2019 at San Diego, California.
     8
     9                                      /s/ David A. Nelson
    10                                        David A. Nelson
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                    -9-
         QUALCOMM INCORPORATED’S OPPOSITION TO APPLE INC.’S REQUESTED CURATIVE INSTRUCTION
                                                                  Case No. 3:17-cv-1375-DMS-MDD
